Amendment 24(b)(8)(g)(2): Amendment to Participation Agreement, dated as of July 13, 2001, by and among AIM Variable Insurance Funds, Golden American Life Insurance Company, and Directed Services, Inc. AMENDMENT TO PARTICIPATION AGREEMENT The Participation Agreement (the “Agreement”), dated as of July 13, 2001, by and among AIM Variable Insurance Funds, Golden American Life Insurance Company, and Directed Services, Inc., is hereby amended as follows: WHEREAS, effective April 30, 2010, AIM Variable Insurance Funds was renamed AIM Variable Insurance Funds (Invesco Variable Insurance Funds). WHEREAS, Golden American Life Insurance Company was renamed ING USA Annuity and Life Insurance Company, which was subsequently renamed Voya Insurance and Annuity Company; and WHEREAS, Directed Services, Inc. was renamed Directed Services, LLC; and WHEREAS, the parties desire to amend and replace Schedule A of the Agreement. NOW, THEREFORE, in consideration of the mutual benefits and promises contained herein, the Parties hereby agree to amend the Agreement as follows: 1. All references to AIM Variable Insurance Funds are hereby deleted and replaced with AIM Variable Insurance Funds (Invesco Variable Insurance Funds). 2. All references to Golden American Life Insurance Company are hereby deleted and replaced with Voya Insurance and Annuity Company. 3.
